OPINION — AG — COMPENSATION PAID FOR THE PERFORMANCE OF AMBULANCE SERVICE DUTIES MUST BE INCLUDED WITHIN THE BASE SALARY OF EACH MEMBER OF THE FIRE DEPARTMENT AS OF THE DATE THE PARTICULAR MEMBER BEGAN PERFORMING SUCH DUTIES AND BEGAN RECEIVING THE ADDITIONAL COMPENSATION FOR THE PERFORMANCE OF SUCH DUTIES. SUBSEQUENT TO JANUARY 1, 1975, THE CONTRIBUTION TO THE FIREMEN'S RELIEF AND PENSION FUND REQUIRED BY 11 O.S. 1975 Supp., 373 [11-373](B), IS TO BE COMPUTED ON THE BASIS OF THE TOTAL SALARY PAID EACH MEMBER OF THE DEPARTMENT, WITH THE COMPENSATION PAID FOR THE PERFORMANCE OF AMBULANCE SERVICE DUTIES TO BE INCLUDED IN SAID SALARY. PRIOR TO JANUARY 1, 1975, CONTRIBUTIONS ARE REQUIRED ONLY IN THOSE INSTANCES WHERE THE MUNICIPALITY HAD ADOPTED AN ORDINANCE AUTHORIZING SAME UNDER THE PROVISIONS OF 11 O.S. 1971 373 [11-373]. RETIREMENT PENSIONS MUST BE INCREASED BY ONE HALF OF THE INCREASE IN THE TOTAL SALARY OF THE REGULAR FIRE FIGHTERS OF THE CITY FROM AND AFTER JANUARY 1, 1955, THE COMPENSATION FOR AMBULANCE SERVICE DUTIES TO BE INCLUDED WITHIN SAID SALARIES. CITE: 11 O.S. 1975 Supp., 389 [11-389], 31 U.S.C.A. 1221 (FEDERAL REVENUE SHARING ACT) OPINION NO. 73-???, 11 O.S. 1975 Supp., 20.7 [11-20.7] (WILLIAM DON KISER)